Exhibit FULL SERVICE OFFICE LEASE LEASE SUMMARY PROVISIONS Dated for Identification Purposes: May 14, 2008 Landlord: SHP Westshore Associates, LLC, a California limited liability company (“Landlord”). Address of Landlord: c/o Sand Hill Property Management Company 489 S. El Camino Real San Mateo, CA94401Phone (650) 344-1500 Tenant: PureDepth Inc., a Delaware corporation (“Tenant”) Property: Westshore Office Park ("Property”) Address of Premises: 230 Twin Dolphin Drive, Suite D, Redwood City, CA 94065 ("Premises"), which Premises are delineated on the site plan of the Property attached hereto as Exhibit "A" and made a part hereof. Size of Premises: Rentable Floor Area of Premises: 1,983 s.f.(See Exhibit “A-1” and Section 17.07) Permitted Uses: General Office Use Notification Address: LANDLORD TENANT 489 S. El Camino Real San Mateo, CA 94401 650/344-1500 Phone 650/344-0652 Fax 230 Twin Dolphin Drive, Suite D Redwood City, CA 94065 Phone: Fax: Lease Term: Two (2) years – June 1, 2008 – May 30, Rent Commencement Date: June 1, 2008 Monthly Base Rent: Months 1-12$5,949.00 per month Months 13-24 $6,167.13 per month (See Section 3.02) Monthly Estimated Charges: Tenant shall pay it’s prorata share of operating expenses beginning January 1, 2009.Tenant shall have a 2008 Base Year. Concurrent Payments: Security Deposit $5,949.00 (Due upon Lease Execution) First Month’s Rent $5,949.00(Due upon Lease Execution) First Month’s Estimated Charges $-0- Total Payment Due $ 11,898.00 Broker(s): Landlord represented by NAI BT Commercial, and Tenant represented by Cornish & Carey. This Lease consists of eighteen (18) articles on 30 pages,exhibits A through D, and one First Addendum. The foregoing Lease Summary Provisions are an integral part of this Lease and each reference in this Lease to any such provision shall be construed to incorporate all of the terms provided under such Lease Summary Provision.In the event of any conflict between any Lease Summary Provision and the balance of the Lease, the latter shall control. 1 FULL SERVICE OFFICE LEASE This Lease, dated for identification purposes May 14, 2008, is made by and between Landlord and Tenant, and incorporates the Lease Summary Provisions specified on page iii, Exhibit “A” (Site Plan), Exhibit “A-1” (Floor Plan),
